 In the Matter of METROPOLITAN STEVEDORE COMPANY OF CALIFORNIA*andMARINE CLERKS ASSOCIATION, LOCAL 63, I. L. W. U., CIOIn the Matter of OUTER HARBOR DOCK AND WHARF COMPANYandMARINE CLERKS ASSOCIATION, LOCAL 63, I. L. W. U., CIOIn the Matter Of OCEAN TERMINALSandMARINE CLERKS ASSOCIATION,LOCAL 63, I. L. W. U., CIOIn the Matter, of LONG BEACH STEVEDORING TERMINALS COMPANYandMARINE CLERKS ASSOCIATION, LOCAL 63, I. L. W. U., CIOIn the Matter of ASSOCIATED-BANNING CO.*andMARINE CLERKSASSOCIATION, LOCAL 63, I. L. W. U., CIOIn the Matter of MARINE TERMINALS CORPORATION (OF Los ANGELES)andMARINE CLERKS ASSOCIATION, LOCAL 63, I. L. W. U., CIOCases Nos. 21-R-2985, 21-R-2986, 21-R-2993, 21-R-2994, 21-R-3017,and f21-R-3018, respectively.--Decided March, 11, 1946 < <Messrs. Brobeck, Plaeger & Harris,byMr. Richard Ernst,of SanFrancisco, Calif., for the Companies.Messrs.Katz, Gallagher of Margolis,byMr. John W. Porter,,ofLos Angeles, Calif., andMr. Bill Gettings,of Los Angeles, Calif., forthe Union.Mr. DavidV. Easton,of counsel to the Board.DECISIONDIRECTION OF ELECTIONSANDORDERSTATEMENT OF THE CASEUpon six separate first amended petitions duly filed by MarineClerksAssociation,Local 63, I. L. W. U., CIO,herein called theUnion,alleging that questions affecting commerce had arisen concern-ing the representation of employees of Metropolitan Stevedore Com-pany of California,Wilmington,California,herein calledMetro-* At the hearing the Trial Examiner granted a motion to correct all papers in theproceeding to reflect the true name of the employer, as set forth above.66 N. L.R. B., No. 67.514 METROPOLITAN STEVEDORE COMPANY OF CALIFORNIA S I Spolitan; Outer Harbor Dock and Wharf Company, San Pedro, Cali-fornia, herein called Outer Harbor; Ocean Terminals, East TerminalIsland,California, herein called Ocean Terminals; Long BeachStevedoring Terminals Company, Long Beach, California, hereincalled Long Beach; Associated-Banning Co., Wilmington, California,herein called Banning; and Marine Terminals Corporation (of LosAngeles),Wilmington, California, herein called Marine Terminals;all hereinafter referred to collectively as the Companies, the Boardconsolidated the proceedings by an Order dated September 27, 1945,and provided for an appropriate hearing upon due notice beforeCharlesM. Ryan, Trial Examiner.The hearing was held at LosAngeles, California, on October 11 and 15, 1945. The Companies andthe Union appeared and participated.All parties were afforded fullopportunity to be heard, to examine and cross-examine witnesses,and to introduce evidence bearing on the issues.The Trial Ex-aminer's rulings made at the hearing are free from prejudicial errorand are hereby affirmed.All parties were afforded opportunity to filebriefs with the Board.On November 5, 1945, the Companies re-quested an opportunity to argue orally before the Board. 'This re-quest is hereby denied.On November 13, 1945, the Companies movedto reopen the record for the purpose of introducing evidence showingthat, in San Francisco, California, the Union is attempting to eraseall lines of demarcation between various groups which it represents.The Companies seek to utilize this evidence in support of the conten-tion that the clerical units here sought are inappropriate. Inasmuchas we contemplate that the units herein found appropriate shall beseparate in fact as well as form, and the Companies may so insistshould we certify bargaining representatives in such units, we herebydeny the motion.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF TIIF COMPANIESAll the Companies, except Ocean Terminals, which is a partner-ship, are corporations.They are all engaged in the performance ofstevedoring work in the Los Angeles-Long Beach harbor area of Cali-fornia, loading and unloading vessels that are engaged in foreign,interstate, and intrastate commerce.During the period betweenJanuary 1 and October 1, 1945, each of the Companies loaded andunloaded cargo on more than 100 vessels, handling a, total tonnageexceeding 100,000 tons. 516DECISIONS OF NATIONAL LABOR RELATIONS BOARDWe find that the Companies are engaged in commerce with themeaning ofthe National Labor Relations Act.'11.THE ORGANIZATION INVOLVEDMarine Clerks Association, Local 63, International Longshore-men's and Warehousemen's Union, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the Companies.III.THE QUESTIONS CONCERNING REPRESENTATION; THE ALLEGEDQUESTION CONCERNING REPRESENTATIONEach of the Companies has refused to grant recognition to theUnion as the bargaining representative of certain of its employees,contesting the appropriateness of the units proposed by the Union.Statements of a Field Examiner, introduced into evidence at thehearing, indicate that the Union represents a substantial number ofemployees in the units alleged by it to be appropriate.2We find that questions affecting commerce have arisen concerningthe representation of employees of Metropolitan, Outer Harbor, LongBeach, Banning, and Marine Terminals within the meaning of Sec-tion 9 (c) and Section 2 (6) and (7) of the Act.However, in view of our conclusion in Section IV,infra,that theunit of employees of Ocean Terminals sought by the Union is at thistime inappropriate, we find that no question affecting commerce hasarisen concerning the representation of these employees within themeaning of the Act.IV.THE APPROPRIATE UNITS; THE ALLEGED APPROPRIATE UNITThe Union seeks six separate units composed generally of alltimekeepers and office clericals employed by each of the Companies,excluding supervisory employees.The Companies contend generallythat the proposed units are inappropriate in that the employeesSeeMatter of Bull Insular Line Inc, et al,63 N L. R B. 154.The following chart indicates the findings of the Field Examiner with respect tothe Union's showing of interest :Case No.21-R-2985............. .. ........21-R-2986........ .. ... . .......21-R-2993.................... ......21-8-2994............ ............ ......... .......21-R-3017........ ....... ...........21-R-3018 ................. .. .... . ........Number ofdesignationsNumber submittedin Unitby Union9616184481124151180 METROPOLITAN STEVEDORE COMPANY OF CALIFORNIA 517sought have "duties, responsibilities and obligations to the employer"which make it improper for them to be represented in any collectivebargaining unit, particularly by a labor organization which, throughother of its locals, represents the longshoremen or so-called "produc-tion" workers of the Companies. In addition, the Companies whichemploy timekeepers assert that, in any event, these employees shouldbe represented in a unit separate from the office clerical employees.Except for those workers whom we find to be confidential or super-visory, the employees sought by the Union perform purely clericalfunctions.Consequently, we reject the first contention raised bythe Companies.3Moreover, inasmuch as the record indicates that timekeepers areclerical employees and that their duties require close cooperationwith the other clerical employees sought by the Union, we perceiveno impropriety in including both groups within the same unit.We turn, therefore, to a consideration of the specific compositionof the various units.Metropolitan-(Case No. $1-R-2985)At the time of the hearing, Metropolitan employed four time-keepers under the supervision of a superintendent, and four officeclerical employees under the supervision of the Company's secretaryand treasurer.The timekeepers "check" the work of longshoremen, as well asthe time it takes to complete the jobs, and prepare reports con-taining this information for use by the Company. In addition, theyare required to have a knowledge of the contracts under which thevarious jobs performed by the Company are authorized.However,there is no evidence that; in the normal course of their duties, time-keepers have access to confidential information directly pertainingto the Company's labor relations. Inasmuch as the record clearlyindicates that these employees exercise no supervisory functions,we shall include them.On the other hand, the record indicates that the four office clericalemployees of this Company have access, in the normal course oftheir duties, to files which include confidential correspondence relat-ing to labor relations, and that these employees prepare the dataused by Metropolitan in arbitration matters.We shall consequentlyexclude them.We find that all clerical employees of Metropolitan, including time-keepers, but excluding the office clerical employees, and all supervisoryemployees with authority to hire, promote, discharge, discipline, or$Matter of Bethlehem Steel Company,63 N. L.B.B. 1230, and cases cited therein. S 18DECISIONS OF NATIONAL LABOR RELATIONS BOARDotherwise effect changes in the status of employees, or effectivelyrecommend such action, constitute a unit appropriate for the pur-poses of collective bargaining within the meaning of, Section 9 (b)of the Act.OuterHarbor-(Case No. 21-R-2986)Outer Harbor employs no timekeepers, this 'function being dividedbetween the production foremen, who keep the time of their sub-ordinates, and the office clerical employees who perform the paperwork of the Company. The office clerical employees are dividedbetween the general office and the freight office, but are inter-changeable.The general office employees are under the supervisionof the confidential secretary to the manager, and the freight officeemployees are supervised by a senior clerk.The parties have agreed upon the exclusion of the confidentialsecretary to the manager, who, the record discloses, possesses super-visory authority.However, the record indicates that the senior clerkin charge of the freight office and the secretary to the auditor haveauthority to make effective recommendations with respect to sub-ordinates'Under these circumstances, we find that these two em-ployees are also supervisory employees, and we shall exclude them.Other than the employees previously discussed, Outer Harboremployed at the time of the-hearing the following individuals : abilling clerk, an assistant billing clerk and typist, a comptometeroperator and statistician, a senior pay-roll clerk, an assistant pay-roll clerk, a car clerk, a demurrage clerk, a bookkeeping machineoperator, a general clerk, a P. B. X. operator and mail clerk, a clerkwho handles service sheets, and three other clerks who Work in thefreight offiee.Outer Harbor adduced general evidence to the effectthat all clerical employees have access to its files and thus to theinformation contained therein, some of which pertains to labor re-lations, and that they prepare the exhibits used by the employerin arbitration proceedings and negotiations.But specific testimonywith respect to the duties of these employees counteracts the effectof this, general evidence.Thus, the general clerk and the bookkeepingmachine operator assist the secretary, to the auditor in the prepara-tion of the employer's tax reports, and other reports to variousgovernmental agencies.The billing clerk and her assistant handleinvoices and bills.The comptometer operator and statistician pre-pares statistical reports.The two pay-roll clerks prepare the payrolls.The car clerk concerns herself with "per diem and reclaim* The secretary to the auditor supervises the work of a general clerk and the book-keeping machine operator. METROPOLITAN STEVEDORE COMPANY OF CALIFORNIA 519from the various railroads on shipping operations."Another clerkis in charge of demurrages.The P. B. X. operator attends theswitchboard, and seals, stamps, and mails letters.The service sheetclerkmakes up the service sheets from information prepared byproduction foremen as to the hours worked by his gangs.And thethree other clerks assist the senior clerk in the freight office in thepreparation of the freight reports. It is apparent that these em-ployees are engaged in routine clerical functions.The informationto which they have access is, apparently, that which is normal tooffice clerical employees and cannot be considered confidential as wecustomarily define the term.That these employees cannot be con-sidered as confidential is further borne out by the fact that, at onetime, the Company bargained collectively with a labor organizationwith respect to them, recognizing that organization as the representa-tive of all its office employees, except office managers, assistant officemanagers, chief accountants, chief clerks, and chief bookkeepers. Therecord indicates that the Company considers the confidential secre-tary to the manager as the office manager, the secretary to theauditor as the chief accountant, and the senior clerk at the freightoffice as the chief clerk; that it does not now engage an assistantofficemanager; and that the bookkeeper no longer has any super-visory powers. Inasmuch as there has been little change in the officeoperations of Outer Harbor since that time, under all the circum-stances, we see no reason for not including these employees.Accordingly, we find that all clerical employees of Outer Harbor,excluding the confidential secretary to the manager, the secretaryto the auditor, the senior clerk in charge of the freight office, andall other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status ofemployees, or effectively recommend such action, constitute a unitappropriate for the purposes of collective bargaining within themeaning of Section 9 (b) of the Act.Ocean Terminals-(Case 21-R-f993)Ocean Terminals employs no timekeepers.As of the date of thehearing, this Company employed a senior typist and a PBX operator-typist in its office.The senior typist acts as secretary to the superintendent and takesall his dictation, including matters relating to labor relations.Underthese circumstances, we find that she is aconfidential employee.The PBX operator-typist operates a switchboard and types recordsdealing with the receipt and delivery of cargo.This employee isnot, in our opinion, confidential. 520DECISIONSOF NATIONALLABOR RELATIONS BOARDBut, as previously indicated, Ocean Terminals employed only twooffice clerical workers as of the date of the hearing, one of whom wehave found to be a confidential employee. Inasmuch as there isbut one employee whom we would include, we find the unit of em-ployees of Ocean Terminals sought by the Union to be inappropriate,and we shall dismiss the petition in this case.'Long Beach-(Case No. 01-R-2994)Long Beach employs two timekeepers and two pay-roll clerks, allunder the supervision of a chief timekeeper,6 and three other officeclerical employees who perform their duties under the supervisionof the secretary of the Company.The record indicates that the timekeepers and the pay-roll clerksperform duties usual to these classifications; and there is no evidenceindicating that they have access to confidential information directlypertaining to the Company's labor relations.We shall include them.The remaining clericals employed by the Company consist of asenior billing clerk, an auditing and bookkeeping clerk, and a costclerk who work in the main office. The record indicates that althougheach of these employees could obtain access to the Company's files,there is no need for them to do so in the ordinary course of theirduties.However, the record further discloses that the cost clerktakes dictation from the Company's secretary, including dictationrelating to confidential labor, relations data.In view of these cir-cumstances, we shall exclude the cost clerk as a confidential employee,but include the other two clerical workers.We find that all clerical employees of Long Beach, including time-keepers, pay-roll clerks, the senior billing clerk, and the auditing andbookkeeping clerk, but excluding the cost clerk, the chief timekeeper,and all other supervisory employees with authority to hire, promote,discharge, discipline, or otherwise effect changes in the status of em-ployees, or effectively recommend such action, constitute a unit appro-priate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.Banning--Case No. 21-R-3017)Banning employs 10 timekeepers under thesupervision of a chieftimekeeper,3 generalclerks who are located at thepiers under thesMatter of Steamer Service Company,58 N. L.R. B. 632,and cases cited therein.Althoughthere is evidence that thisCompany intendsto employ another office cleri-calworker,and that the dutiesof this employeewill not be such as to warrant afindingthat heis confidential,we cannotnow assume on the present state of therecord that this Company employs more than one worker whomwe would include.9 The record clearlyindicatesthat the chief timekeeperisa supervisory employee,and the parties have agreed toexcludehim as such METROPOLITAN STEVEDORE COMPANY OF CALIFORNIA 521supervision of a pier superintendent, and approximately 10 main officeclericalemployees under the supervision of an office manager?The timekeepers perform duties usual to their classification andsimilar to those described in our discussion of the employees ofMetropolitan.There is nothing in the record which indicates thatthey possess supervisory authority, or that they have access to confi-dential information directly pertaining to labor relations.We shall,therefore, include them.The three general clerks working under the supervision of a piersuperintendent are located in terminal offices at the piers, and per-form clerical duties pertaining to dock operations.Because of thenature of their work, these employees are not interchangeable withfileCompany's main office employees, and there is no evidence whichwould indicate that they have access, in the regular course of theirduties, to confidential information directly concerning labor relations.We shall, accordingly, include them.The main office employees of this Company consist of an account-ant, a bookkeeper, a billing clerk and assistant billing clerk, a statis-tician, several pay-roll clerks, a telephone operator, and a messenger.Although the record indicates that all main office employees couldhave access to the Company's files which contain confidential infor-mation pertaining to the Company's labor relations, it further indi-cates that the assistant billing clerk would be the employee who, aspart of her normal duties, would usually be required to examine con-fidential correspondence pertaining to such matters.We shall, there-fore,exclude only the assistant billing clerk as a confidentialemployee, and include all other main office employees.We find that all clerical employees of Banning, including the time-keepers, general clerks, and main office clerical employees, but ex-cluding the assistant billing clerk, the chief timekeeper, the officemanager, and all other supervisory employees with authority to hire,promote, discharge, discipline, or otherwise effect changes in thestatus of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining withinthe meaning of Section 9 (b) of the Act.Marine Terminals--{Case No. 21-R-3018)MarineTerminals employs two timekeepers and two senior typistsunder the supervision of a chief timekeeper,and four main officeclerical employees(two bookkeepers and two senior typists) underthe supervision of this Company's assistant secretary.7 The record indicates that the chief timekeeper and the officemanager are super-visory employees,and the parties have agreedto their exclusion. 522DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe record indicates that the chief timekeeper can effectivelyrecommend the hire and discharge of his subordinates.Accordingly,we find that he is a supervisory employee within the meaning of ourcustomary definition, and we shall exclude him.The timekeepers perform the duties usual to this classification,which are similar to those previously described, and the senior typistswho are under the supervision of the chief timekeeper have routineclerical functions.It does not appear that any of these employeeshave access, in the normal course of their duties, to confidential in-formation pertaining to the Company's labor relations.We shallinclude them.There is general evidence that as part of their duties the two book-keepers and the two senior typists engaged at this Company's mainoffice haveaccessto all files of the Company, including those con-taining information with respect to its negotiations affecting griev-ances of longshoremen and marine clerks. They may be compared tothe four office clericals of Metropolitan.Under these circumstances,we find that the two bookkeepers and the two senior typists engagedat the main office are confidential employees within the meaning of ourcustomary definition, and we shall exclude them.We find thatall clericalemployees of Marine Terminals, includingtimekeepers and seniortypists under the supervision of the chieftimekeeper, but excluding bookkeepers and senior typists engaged atthe Company'smain office, the chief timekeeper, and all other super-visory employees with authority to hire, promote, discharge, disci-pline, or otherwise effect changes in the status of employees, oreffectively recommend such action, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Section9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the questions concerning representation whichhave arisen be resolved by five separate elections by secret ballotamong the employees in the units found appropriate, who were em-ployed during the pay-roll period immediately preceeding the date ofthe Direction of Elections herein, subject to the limitations and addi-tions setforth in the Direction.DIRECTION OF ELECTIONSBy virtue of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National Labor Re-lations Act, and pursuant to Article III, Section 9, of National LaborRelations Board Rules and Regulations-Series 3, as amended, itis hereby METROPOLITAN STEVEDORE COMPANY OF CALIFORNIA 523DIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with MetropolitanStevedore Company of California, Wilmington, California; OuterHarbor Dock and Wharf Company, San Pedro, California; LongBeach Stevedoring Terminals Company, Long Beach, California;Associated-Banning Co.,Wilmington, California; and Marine Ter-minals Corporation (of Los Angeles), Wilmington, California; fiveseparate elections by secret ballot shall be conducted as early as pos-sible, but not later than thirty (30) days from the date of this Direc-tion, under the direction and supervision of the Regional Directorfor the Twenty-first Region, acting in this matter as agent for theNational Labor Relations Board, and subject to Article III, Sections10 and 11, of said Rules and Regulations, among the employees in theunits found appropriate in Section IV, above, who were employedduring the pay-roll period immediately preceding the date of thisDirection, including employees who did not work during said pay-roll period because they were ill or on vacation or temporarily laidoff, and including employees in the armed forces of the United Stateswho present themselves in person at the polls, but excluding any whohave since quit or been discharged for cause and have not been re-hired or reinstated prior to the date of the election, to determinewhether or not they desire to be represented by Marine Clerks Asso-ciation, Local 63, I. L.W. U., CIO, for the purposes of collectivebargaining.ORDER-Upon the basis of the above findings of fact, the National LaborRelations Board hereby orders that the petition for investigation andcertification of representatives of employees of Ocean Terminals,East Terminal Island, California, Case No. 21-R-2993, be, and ithereby is, dismissed.